Citation Nr: 0936818	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-07 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of 
surgery to the left tibia with 1 1/2-inch shortening creating 
left hip pain.

2.  Entitlement to service connection for a right leg 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to 
October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Atlanta, Georgia.  

In May 2005, the Board remanded this matter for further 
development.  The matter was remanded a second time by the 
Board for additional development in August 2008.  Such 
development has been completed and this matter is returned to 
the Board for further consideration.  

In the May 2005 and August 2008 remands, the Board referred 
pending claims to reopen claims for service connection for 
left hip and knee disorders to the RO for appropriate action. 
Since no action appears to have been taken on these matters, 
they are again referred to the RO to address further.

The appealed issues of entitlement to service connection for 
right ankle and lumbar spine are no longer on appeal because 
the RO granted service connection for these disorders in a 
December 2008 rating decision, thereby rendering these 
appeals moot.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Upon review of the evidentiary record, the Board finds it is 
again necessary to remand this matter to afford proper 
evidentiary development in compliance with previous remand 
directives.

A review of the November 2008 VA examination report reveals 
it to be noncompliant with the directives of the Board's 
August 2008 remand.  This action is found to be noncompliant 
with the United States Court of Appeals for Veterans Claims 
(Court) decision in Stegall v. West, 11 Vet. App. 268 (1998), 
thereby necessitating a remand for compliance.  

Initially it is noted that the Board had remanded this matter 
in August 2008 for another VA examination after the March 
2008 VA examination had been found to be noncompliant with 
the Board's earlier remand directives of May 2005, and after 
the Veteran expressed issues that he had concerning the 
examiner who conducted the March 2008 examination.  

Thereafter, it was directed that he be afforded a new VA 
examination to be conducted by a different examiner than the 
one who conducted the March 2008 examination, and that the 
examination address the etiology of his claimed disorder(s) 
of the right leg, right knee, and any residuals of surgery to 
the left tibia.  

The report of a November 2008 VA examination conducted by a 
different examiner than the March 2008 examination pursuant 
to the August 2008 remand contained an opinion linking the 
Veteran's right ankle and lumbar spine DJD to his leg length 
discrepancy and the joints examination mostly focused on 
these problems, for which service connection is now in 
effect.  In regards to the remaining enumerated issues, this 
examination report is noted to have neither provided a 
diagnosis of the claimed disorders of the right leg, right 
knee, and any residuals of surgery to the left tibia, nor was 
an opinion given as to the etiology of these claimed 
disorders.  The etiology opinion is noted to be limited to 
the lumbar spine and right ankle disorders which are now 
service connected.  Thus, the directives of the Board's 
August 2008 remand, which asked for such opinions, clearly 
were not followed.  

Similarly, the RO's analysis in the December 2008 
supplemental statement of the case is found not to follow the 
directives of the Board's remand, which directed that the RO 
properly address the holding of the Federal Circuit Court in 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), and 
VAOPGCPREC 3-2003 when considering whether service connection 
is warranted for residuals of surgery to the left tibia.  
While the pertinent law and regulations did include 38 C.F.R. 
§ 3.306 for aggravation of preservice disability, the 
discussion for this issue fails to address the presumption of 
soundness, including the pertinent laws and regulations for 
residuals of surgery to the left tibia as was directed by the 
Board's remands in 2005 and in 2008.  On remand, the RO must 
take corrective action to ensure this issue is adjudicated 
properly.  Additionally the RO was directed to consider 
whether any of the claimed disorders may be secondary to his 
service-connected disability, should service connection is 
warranted for any of his disabilities that were on appeal at 
the time of the Board's remands in 2005 and 2008.  He was 
notably granted service connection for a lumbar spine 
disorder and a right ankle disorder following the remands, 
but there was no discussion as to whether any of the 
remaining claimed disorders are secondary to these service-
connected disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded an orthopedic 
examination to identify any disorder(s) of 
the right leg, right knee, or any 
residuals of surgery to the left tibia, to 
include arthritis, with opinions as to 
their etiologies.  The examination must be 
conducted by a different examiner than the 
one who conducted the March 2008 VA 
examination.  The claims file, this remand 
and treatment records must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should perform any 
tests or studies deemed necessary for an 
accurate assessment, including X-ray 
examination and range of motion studies 
expressed in degrees.  

After the claims file is reviewed and a 
thorough clinical examination is 
conducted, the examiner should offer an 
opinion as to: (1) whether the Veteran has 
any particular disorder(s) of the right 
leg, right knee, or any residuals of 
surgery to the left tibia, to include 
arthritis; 

(2) whether it is at least as likely as 
not (50 percent or more probability) that 
such disorder(s) is etiologically related 
to the Veteran's period of active duty; 

(3) whether it is at least as likely as 
not (50 percent or more probability) that 
such disorder(s) pre-existed service (with 
an explanation) and, if so, was aggravated 
(worsened) by active duty; or 

(4) whether it is at least as likely as 
not (50 percent or more probability) that 
such disorder(s) was aggravated by the 
service connected lumbar spine disorder or 
the service connected right ankle 
disorder, or any other disorder that the 
examiner believes is related to service.  
If the service connected lumbar spine 
disorder, the service connected right 
ankle disorder, or any other disability 
aggravated (i.e., permanently worsened) 
any of the disabilities, the examiner 
should identify the percentage of 
disability which is attributable to the 
aggravation.

If arthritis is found, the examiner should 
indicate (1) whether it was manifested 
within one year of service and (2) whether 
it is due to age or related to some in-
service trauma.  The examiner should give 
detailed clinical findings and clearly 
outline the rationale for any opinion 
expressed.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

2.  After completion of the above, the RO 
should readjudicate the Veteran's service-
connection claims, to including on a 
secondary basis to any of the service-
connected disabilities.  If any 
determination remains adverse, the Veteran 
and his representative should be furnished 
a supplemental statement of the case, 
which discusses the ramifications of 
VAOPGCPREC 3-2003 and the holding in 
Wagner, supra, with regard to the 
Veteran's service-connection claim for any 
disorder due to residuals of surgery to 
the left tibia and fully sets forth the 
controlling law and regulations pertinent 
to the appeal.  The requisite period of 
time for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may result in adverse consequences.  38 C.F.R. § 3.655 
(2008).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




